NO. 07-02-0313-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 SEPTEMBER 5, 2002

                         ______________________________


                       ANDREW MONTEMAYOR, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

              NO. 2001-477,579; HONORABLE DRUE FARMER, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


                                      DISMISSAL


      Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and

his attorney have both signed the motion representing that appellant wishes to withdraw

his notice of appeal pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure.

No decision of this Court having been delivered to date, we grant the motion. Accordingly,
having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained and our mandate will issue forthwith.



                                        Don H. Reavis
                                          Justice

Do not publish.




                                           2